******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 JAMES A. HARNAGE v. RAQUEL TORRES ET AL.
                (AC 36647)
                 Beach, Keller and Pellegrino, Js.
       Argued January 21—officially released March 10, 2015

(Appeal from Superior Court, judicial district of New
              London, Cosgrove, J.)
  James A. Harnage, self-represented, the appellant
(plaintiff).
  Madeline A. Melchionne, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Terrence M. O’Neill, assistant attorney gen-
eral, for the appellees (defendants).
                                   Opinion

   PER CURIAM. In this appeal, the self-represented
plaintiff, James A. Harnage, claims that the trial court,
Cosgrove, J., improperly granted the motion for sum-
mary judgment filed by the defendants, Deputy Warden
Raquel Torres and Warden Anthony Coletti, and denied
his cross motion for summary judgment. In the underly-
ing action, the plaintiff claimed that the defendants
violated his constitutional right to free speech and
access to the courts when they opened, in his presence,
his letter marked ‘‘Attorney-Client Privileged Communi-
cation,’’ which he had designated as legal mail.1 The
plaintiff alleges that the envelope contained correspon-
dence as well as origami flowers. On appeal, the plaintiff
claims that the court (1) improperly found that the
opening of his outgoing mail did not violate his first
amendment right to freedom of speech and right of
access to the courts, (2) improperly considered the
opening of his outgoing mail as an isolated incident, (3)
improperly decided not to consider his liberty interest in
light of his claim that it is standard prison policy and
custom to forbid the opening of outgoing legal mail,
(4) improperly failed to consider his claim that his legal
mail was intercepted and opened in retaliation for exer-
cising his right of access to the courts and his good
faith participation in the inmate administrative reme-
dies process, and (5) committed clear error in finding
that the defendants followed their procedures for han-
dling outgoing privileged correspondence.
   Our examination of the record on appeal and the
briefs and arguments of the parties persuades us that
the judgment of the trial court should be affirmed.
Because the trial court’s memorandum of decision fully
addresses the arguments raised in the present appeal,
we adopt its concise and well reasoned decision as a
proper statement of the relevant facts and the applica-
ble law on the issues. See Harnage v. Torres, 53 Conn.
Supp. 313,      A.3d     (2013). It would serve no useful
purpose for us to repeat the discussion contained
therein. See, e.g. Council 4, AFSCME, AFL-CIO v. State
Ethics Commission, 304 Conn. 672, 673, 41 A.3d 656
(2012); Woodruff v. Hemingway, 297 Conn. 317, 321, 2
A.3d 857 (2010); Tuite v. Hospital of Central Connecti-
cut, 141 Conn. App. 573, 575, 61 A.3d 1187 (2013); Nes-
tico v. Weyman, 140 Conn. App. 499, 500, 59 A.3d 337
(2013); Green v. DeFrank, 132 Conn. App. 331, 332, 33
A.3d 754 (2011).
      The judgment is affirmed.
  1
    At the trial court, the plaintiff also asserted claims of breach of fiduciary
duty and intentional infliction of emotional distress. The trial court ruled
that, because the plaintiff could not establish either a substantial claim that
the defendants had violated his constitutional rights or had acted in excess
of their statutory authority, the plaintiff’s claims were barred by the doctrine
of sovereign immunity. The court also concluded there was no fiduciary
duty between the defendants and the plaintiff, nor could the defendants’
conduct be construed to rise to the level of extreme or outrageous.